Citation Nr: 1041820	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  07-22 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of service connection for a left eye disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily L. Tamlyn


INTRODUCTION

The Veteran served on active military duty from April 1981 to 
April 1987.  

This issue comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating action of the Department of 
Veterans Affairs Regional Office (RO) in Atlanta, Georgia.  In 
that decision, the RO denied a claim of service connection for 
"the residuals of left eye trauma."  

In June 2010, this claim was remanded for further development.  
The Agency of Original Jurisdiction (AOJ) was instructed to 
notify the Veteran of VCAA and Kent v. Nicholson, 20 Vet. App 1 
(2006) provisions; to request Social Security Administration 
(SSA) records; and schedule the Veteran for a VA examination for 
a bilateral foot disability claim.  All development was 
completed.  Service connection was granted for the bilateral foot 
disability claim (hallux valgus and bunion for the right foot; 
hallux valgus deformity of the great toe and bunions of the left 
foot) by the AOJ and that issue is no longer before the Board.  

The issue of a reopened claim for service connection for 
the right eye has been raised by a June 2010 statement, 
but has not been adjudicated by the AOJ.  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  An April 1993 RO decision denied service connection for a 
left eye disability, the Veteran did not file a notice of 
disagreement and the decision became final.  

2.  Evidence received since the April 1993 RO rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim for a left eye disability and does not 
raise a reasonable possibility of substantiating the claim.  




CONCLUSIONS OF LAW

1.  The RO's April 1993 decision that denied a claim of service 
connection for a left eye disability is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1992); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2010).  

2.  New and material evidence has not been received to reopen a 
claim for service connection for a left eye disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In July 2010, the AOJ satisfied its duty to notify the Veteran 
under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 
38 C.F.R. § 3.159(b) (2010).  The AOJ notified the Veteran of 
information and evidence necessary to substantiate her claim.  
She was notified of the information and evidence that VA would 
seek to provide and the information and evidence that she was 
expected to provide.  This letter also informed the Veteran of 
the process by which initial disability ratings and effective 
dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Also in the July 2010 letter, the AOJ notified the Veteran of 
information and evidence necessary to substantiate her new and 
material evidence claim.  In Kent v. Nicholson, 20 Vet. App 1 
(2006), the United States Court of Appeals for Veterans Claims 
(Court) noted that the appellant must be apprised as to the 
requirements both as to the underlying service connection claim 
and as to the definitions of new and material evidence.  Kent 
further requires that the notice inform the appellant as to the 
basis for the prior final denial and as to what evidence would be 
necessary to substantiate the claim.  

These requirements were fulfilled in the July 2010 when the 
Veteran was informed of the definitions of new and material 
evidence and informed the reason that her claim was denied 
before: the Veteran's left eye disability claim was denied 
because no present disability was shown.  

The Board notes that an etiological opinion has not been obtained 
for the Veteran's claims.  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when there 
is (1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  In the present case, a VA 
examination is not warranted as the Board has found that new and 
material evidence has not been presented to reopen the claim. 38 
C.F.R. § 3.159(c)(4).

VA has done everything reasonably possible to assist the Veteran 
with respect to his claims for benefits in accordance with 
38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  
As for the duty to assist for the new and material evidence 
claim, all identified and available treatment records have been 
secured, including SSA records.  The duties to notify and assist 
for the new and material evidence claim on appeal have been met.  

The claim for entitlement to service connection may be reopened 
if new and material evidence is submitted.  Manio v. Derwinski, 
1 Vet. App. 140 (1991).  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2010).  In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

Refractive error of the eyes is not a disease or injury within 
the meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. §§ 3.303(c), 4.9 (2010); See Winn v. Brown, 
8 Vet. App. 510, 516 (1996).  

In April 1993, the Veteran filed a claim for an eye disability.  
The same month, the RO denied the claim for service connection 
for both eyes because there was no present disability.  The 
Veteran did not file a notice of disagreement and the decision 
became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1992); currently 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  

In October 2002, the Veteran applied to reopen a claim of service 
connection for an "eye injury."  She said she now had to wear 
glasses and mentioned an in-service motor vehicle accident.  In 
an October 2002 report of contact, the Veteran clarified she was 
claiming service connection for a right eye injury only.  In 
October 2005, the Veteran filed a new claim and in December 2005 
the RO found no new and material evidence had been submitted to 
reopen a claim for a left eye disability.  

Prior to the April 1993 decision, the Veteran was treated for her 
left eye vision acuity in and out of service.  In a May 1984 eye 
clinic service treatment record, she reported that her right eye 
was becoming blurry.  She had 20/20 vision in the left eye.  In 
August 1986, the Veteran was found to have myopia and was given a 
prescription for new spectacles.  In January 1987, the Veteran 
reported a left eye problem.  She was hit in the left eye with a 
volleyball 2 days prior and had progressive left eye discomfort 
and blurred vision.  The extra ocular muscles were intact.  Lens 
and fundus were clear.  The assessment was traumatic uveitis.  
Drops for the left eye were given.  On April 1987 separation 
examination report, the Veteran checked that she had "eye 
trouble."  Under the physician's summary, it was noted she had 
corrected vision.  

Private treatment records from Dr. Casella dated July 1989 and 
June 1990 show the Veteran had myopia.  

Since the April 1993 decision, April 2002 VA records showed the 
Veteran was referred for a vision check.  A May 2005 VA eye 
consultation record shows the Veteran reported she broke her 
glasses and needed new ones.  

A June 2005 VA optometry record showed a diagnosis of myopia and 
presbyopia.  An August 2006 VA optometry consult showed the 
Veteran complained of blurry vision at a distance since she had 
been without her prescription spectacles for about one year.  She 
reported that it was especially difficult to see at night.  She 
reported that she could see ok without her prescription glasses.  
"She reports being hit in the eyes before but has not had 
symptoms nor do (sic) she believes that her vision has been 
affected."  She had uncorrected compound myopic astigmatism of 
the right eye, early presbyopia and "unremarkable ocular 
health."  

In January 2007, a VA record the Veteran had diabetes mellitus 
but no retinopathy.  A March 2007 private record showed the 
Veteran had an acuity change in her eyes and wore glasses.  An 
August 2007 private ophthalmologic examination showed 
conjunctivae was clear, sclera was non-icteric, and the pupils 
were equal and reactive to light.  February and August 2008 SSA 
functional capacity assessments showed the Veteran had no visual 
limitations.  

A July 2009 VA diabetic teleretinal imaging and consult showed 
the Veteran had no diabetic retinopathy bilaterally.  The 
examination result was normal.  She complained of "blurry 
vision."  The rest of the eye examination was also normal 
besides her acuity.  A September 2009 VA optometry record again 
only showed myopia and presbyopia.  In a November 2009 SSA 
questionnaire response to a question regarding her condition the 
Veteran stated her eyesight worsened due to diabetes mellitus.  
In a December 2009 VA social work note regarding the Veteran's 
health, she was shown to have no eye problems other than glasses.  

The Board finds that new and material evidence has not been 
received because the additional evidence does not establish that 
she has an acquired left eye disability.  The clinical records 
reflect that has refractive error.  As mentioned, refractive 
error is not a disease or injury within the meaning of applicable 
legislation providing compensation benefits.  38 C.F.R. 
§§ 3.303(c), 4.9.  The Veteran's service treatment records 
already demonstrated that the Veteran had refractive error.  The 
Veteran's current assertions to the effect that she has left eye 
disability are cumulative to previous claims.  The additional 
evidence is not material because it does not show an 
unestablished fact necessary to substantiate the claim of service 
connection for an eye disability.  The evidence does not show the 
Veteran has a left eye disability for VA compensation purposes.  

There is no other evidence in the file showing any other current 
eye disability much less a left eye disability related to the 
Veteran's service.  There is no evidence the Veteran has anything 
other than refractive error (presbyopia and myopia).  Although 
the Veteran has diabetes mellitus, records show she does not have 
diabetic retinopathy.  Without new and material evidence, the 
application to reopen the claim must be denied.  


ORDER

New and material evidence has not been received to reopen a 
previously denied claim for a left eye disability and the claim 
is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


